UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6702



DUNCAN VICTOR AYEMERE IDOKOGI,

                                               Petitioner - Appellant,

          versus


JOHN ASHCROFT, Attorney General of the United
States; JOHN JOSEPH CURRAN, JR.,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-04-230-L)


Submitted:   August 12, 2004                 Decided:   August 19, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Duncan Victor Ayemere Idokogi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Duncan    Victor       Ayemere   Idokogi    seeks   to     appeal      the

district court’s order transferring his 28 U.S.C. § 2241 (2000)

petition to the United States District Court for the Eastern

District of Louisiana, and to the extent Idokogi’s petition sought

to attack his 1998 state conviction under 28 U.S.C. § 2254 (2000)

denying his petition as a successive habeas petition.                  We dismiss

the   appeal    of   the   order     transferring      the   case    for    lack   of

jurisdiction because the order is not appealable.                   This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).               The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order. See Technosteel, L.L.C. v. Beers Constr. Co., 271 F.3d 151,

153-54 & n.2 (4th Cir. 2001).

            We also dismiss the appeal of that part of the district

court’s order that denied Idokogi’s petition as a successive habeas

petition.      An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)   (2000).       A    prisoner   satisfies      this    standard     by


                                       - 2 -
demonstrating      that    reasonable     jurists       would      find    that    his

constitutional     claims      are   debatable    and     that   any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record   and    conclude      that   Idokogi   has   not    made    the     requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss this portion of the appeal.

            We deny Idokogi’s motions for stay pending appeal and to

place the case in abeyance. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the    court    and    argument    would     not     aid   the

decisional process.



                                                                            DISMISSED




                                       - 3 -